Case 2:15-md-02641-DGC Document 15738-1 Filed 03/04/19 Page 1 of 2




                   Exhibit A
                                       Case 2:15-md-02641-DGC Document 15738-1 Filed 03/04/19 Page 2 of 2


                                                                                    EXHIBIT A
                                                                                                                                          Dual Rep #1   Dual Rep #2   Dual Rep #3
              Case Title             Docket Number           Date Filed               PL Firm 1                       PL Firm 2
                                                                                                                                            Ltr Sent      Ltr Sent      Ltr Sent
Giambra, Sr, William Joseph     CV-17-00191-PHX-DGC         1/20/2017 Law Offices of Ben C Martin, LLP                                    11/10/2017     1/19/2018    10/16/2018
Giambra, Sr, William Joseph     CV-17-03891-PHX-DGC         10/24/2017 Marc J Bern & Partners LLP                                         11/10/2017    1/19/2018     10/16/2018
Holland, Betty Joyce            CV-16-03147-PHX-DGC         9/16/2016 Jackson Allen & Williams, LLP                                       11/10/2017    1/22/2018     10/16/2018
Holland, Betty Joyce            CV-17-03440-PHX-DGC         10/4/2017 Freese & Goss PLLC                      Matthews & Associates       11/10/2017    1/22/2018     10/16/2018
Mathis, Reginald                CV-17-03469-PHX-DGC         10/4/2017 Johnson Law Group                                                    12/1/2017    1/22/2018     11/2/2018
Mathis, Reginald                CV-17-04302-PHX-DGC         11/27/2017 Babbitt & Johnson, PA                                               12/1/2017    1/22/2018     11/2/2018
McBride, Bernardette            CV-16-01090-PHX-DGC         4/18/2016 Gallagher & Kennedy, PA                                              4/12/2017    9/14/2017     1/22/2018
McBride, Bernardette            CV-17-00876-PHX-DGC         3/24/2017 Fears Nachawati Law Firm                                             4/12/2017    9/14/2017     1/22/2018
Pedersen, Charlene B            CV-17-00941-PHX-DGC         3/29/2017 Branch Law Firm                         Meyers & Flowers, LLC        12/1/2017    1/22/2018     11/2/2018
Pedersen, Charlene B            CV-17-04308-PHX-DGC         11/27/2017 Marc J Bern & Partners LLP                                          12/1/2017    1/22/2018     11/2/2018
Pirl, Tracy                     CV-17-00899-PHX-DGC         3/27/2017 Potts Law Firm, LLP                                                  12/4/2017    1/22/2018     11/2/2018
Pirl, Tracy                     CV-17-03025-PHX-DGC*         9/6/2017     Padberg, Corrigan & Appelbaum                                    12/4/2017    1/22/2018     11/2/2018
Smith, Pamela M                 CV-17-00916-PHX-DGC         3/28/2017 Wendt Law Firm, PC                                                   9/17/2017    1/22/2018     10/22/2018
Smith, Pamela M                 CV-17-03089-PHX-DGC         9/11/2017 Freese & Goss PLLC                      Matthews & Associates        9/17/2017    1/22/2018     10/22/2018

*Padberg filed a motion to dismiss on 11/12/2018; however, the motion was filed in the individual case number and received a deficiency notice.
